Citation Nr: 1532341	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  07-27 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar back condition.

2. Entitlement to a disability rating in excess of 20 percent for cervical spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1993 to September 1996 and from December 1996 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.

In September 2013, the Board denied service connection for a lumbar back condition and a higher rating for cervical spine degenerative disc disease. See September 2013 Board Decision. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a December 2014 Memorandum Decision, the Court vacated the Board's September 2013 decision, remanding the claim for further development.

The Veterans Benefits Management System (VBMS) paperless claims processing system contains additional documents pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2013 Decision, the Board found substantial compliance with an April 2011 Remand directive, which directed the RO to schedule the Veteran for VA examinations for his lumbar and cervical spine. April 2011 and September 2013 Board Decisions; Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.). In its decision, the Board found that the Veteran was notified several times that he had been scheduled for examinations, but he failed to report and did not respond to requests regarding rescheduling the examinations.

But contrary to this prior decision and in keeping with the Court's December 2014 Memorandum Decision, the Board finds VA was aware that the Veteran was working overseas at the time, the Veteran repeatedly expressed his desire to reschedule the VA examination and attempted to do so, the Veteran provided VA with several means of contacting him, and he was not given adequate notice regarding the examination nor opportunity to reschedule it. Therefore, a new examination should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA. Ask the Veteran to submit documents authorizing the release of any private treatment records. Notify the Veteran of any attempts and associate any attempts with the claims file.

2. After any outstanding records have been obtained, schedule the Veteran for examination(s) by appropriate examiner(s) regarding the nature and etiology of any lumbar back condition, and of the current severity of cervical spine degenerative disc disease. Provide the examiner(s) with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record. The examiner should review this Remand and the claims file.

Regarding the lumbar back condition, the examiner the examiner MUST specify whether the Veteran has a lumbar back condition and, if so, provide an opinion based on the record and the Veteran's lay testimony regarding whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any lumbar back condition present since the Veteran's March 2006 claim:

(i) had its onset during service;
(ii) manifested to a compensable degree within one year after his February 2001 separation from service;
(iii) or is etiologically related to an in-service injury, event, or disease.

Regarding the Veteran's cervical spine degenerative disc disease, the examiner should indicate, if possible, which of the Veteran's symptoms and functional impairments or limitations are attributable to this service-connected disability, as well as evaluate the severity of the Veteran's current cervical spine symptoms.

Please provide the basis for any medical determination and a rationale or medical explanation for the opinion. If medical literature is used, please provide a citation. Any opinion MUST consider the Veteran's reports regarding the onset and duration of his symptoms.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, readjudicate the claims on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




